 

SIXTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Sixth Amendment to Loan and Security Agreement (the “Amendment”) is made
and entered into as of July 16, 2014, by and between SQUARE 1 BANK (“Bank”) and
GRIDSENSE INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of November 2, 2012 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1) Section 8.6 of the Agreement is hereby amended and restated, as follows:

 

8.6 Other Agreements. If there is a default or other failure to perform in (1)
any agreement to which Borrower is a party with a third party or parties (a)
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of
$125,000, (b) in connection with any lease of real property, or (c) that would
reasonably be expected to have a Material Adverse Effect, or (2) the Financing
Agreement.

 

2) The following defined term set forth in Exhibit A to the Agreement is hereby
amended and restated, as follows:

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement (including, without limitation, the Financing Agreement), whether
absolute or contingent, due or to become due, now existing or hereafter arising,
including any interest that accrues after the commencement of an Insolvency
Proceeding and including any debt, liability, or obligation owing from Borrower
to others that Bank may have obtained by assignment or otherwise.

 

3) The following defined term is hereby added to Exhibit A to the Agreement, as
follows:

 

“Financing Agreement” means that certain Financing Agreement dated on or about
July 16, 2014 by and between Borrower and Bank, as amended from time to time,
together with any other documents executed in connection therewith.

 

4) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

Gridsense Inc. – 6 th Amendment to LSA (Execution)

 

 

 

 

5) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.     6) This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.     7) As a condition to the effectiveness of this
Amendment, Bank shall have received, in form and substance satisfactory to Bank,
the following:

 

  a) this Amendment, duly executed by Borrower;         b) the Financing
Agreement, duly executed by Borrower;         c) an Amendment to and Affirmation
of Subordination Agreement, duly executed by Acorn Energy, Inc., and
acknowledged by Borrower;         d) an Amendment to and Affirmation of
Guaranty, duly executed by Acorn Energy, Inc.;         e) payment for all Bank
Expenses incurred through the date of this Amendment, including Bank’s expenses
for the documentation of this Amendment, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and         f) such other documents and completion of such
other matters, as Bank may reasonably deem necessary or appropriate.

 

[Signature Page Follows]

 

Gridsense Inc. – 6 th Amendment to LSA (Execution)

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

GRIDSENSE INC.   SQUARE 1 BANK           By:     By:   Name:     Name:   Title:
    Title:  

 

[Signature Page to Sixth Amendment to Loan and Security Agreement]

 

Gridsense Inc. – 6 th Amendment to LSA (Execution)

 

 

 

 

 

